UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2233


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.


                                       No. 20-2241


In re: WILLIAM SCOTT DAVIS, JR.,

                     Petitioner.



            On Petitions for Writ of Mandamus. (2:17-cv-00007-JPB-RWT)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


William Scott Davis, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Scott Davis, Jr., petitions for a writ of mandamus seeking an order

dissolving a prefiling injunction entered by the district court. We conclude that Davis is

not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007).

      The relief sought by Davis is not available by way of mandamus. Accordingly, we

deny the petitions for a writ of mandamus and deny Davis’ motions to order the district

court to respond to his petitions. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                    PETITIONS DENIED




                                            2